DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 1/4/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 1/4/21, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 9-12, 14, and 17-20 under 35 U.S.C. 102(a)(2) and the rejection(s) of claim(s) 4, 7, 8, 13, 15, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bandy et al (US 10,656,358 B2) and Bayazit et al (US 7,272,291 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13-17, 19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandy et al (US 10,656,358 B2) and Bayazit et al (US 7,272,291 B2).
Re. Claims 1, 19, 21, and 26, Bandy et al discloses a sealed terminal 10 (Fig 1; col. 4 lines 28-30), comprising:
a housing 40 comprising an interior compartment (Fig 1; col. 6 lines 6-8);

a plurality of input ports 28 for receiving one or more cables (Figs 1 and 3; col. 4 lines 35-37; col. 5 lines 7-32); and 
an output adapter module comprising a plurality of distribution ports 24 each for receiving a connector for active connection to the one or more cables (Figs 1 and 3; col. 4 lines 61-67; col. 5 lines 1-6), and
a splice tray 60 positioned in the interior compartment and comprising one or more cable retainers 66 configured to route the one or more cables within the interior compartment (Figs 1 and 7; col. 7 lines 42-51);
an adapter plate 16 connected to the splice tray 60 and comprising a plurality of adapters 14 for connecting the one or more cables to the plurality of distribution ports 24a/24b (Fig 1; col. 4 lines 32-41); and
a splice chip 70 connected to the splice tray 60 and comprising a plurality of slots for receiving and routing at least one of the one or more cables (Figs 1 and 7; col. 7 lines 66-67; col. 8 lines 1-9).
However, Bandy et al does not disclose a splice chip comprising a plurality of lower protrusions forming a plurality of lower slots and a plurality of upper protrusions forming a plurality of upper slots stacked on the plurality of lower slots.  Similarly, Brandy et al does not disclose the splice chip comprising a plurality of stacked slots formed by a plurality of upper protrusions angled relative to a plurality of lower protrusions.
 plurality of lower protrusions forming a plurality of lower slots and a plurality of upper protrusions forming a plurality of upper slots stacked on the plurality of lower slots (Figs 1-4; col. 2 lines 32-40; col. 3 lines 23—67; col. 4 lines 1-3).  As best seen in Figure 4, the upper protrusions are angled relative to the lower protrusions to thereby formed the stacked slots.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Bayazit et al discloses their chip construction achieves increased splice density without reducing storage capacity (Bayazit et al: col. 3 lines 35-46).
Re. Claim 2, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al discloses the housing 40 includes a distal end having a radiused wall 42 for routing the one or more cables within the interior compartment without bending of the one or more cables (Figs 1 and 4; col. 6 lines 6-16).
Re. Claims 3 and 25, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al discloses the splice tray 60 comprises a radiused wall 64 parallel to the radiused wall 42 of the housing 40, the radiused wall 64 being shaped to control fiber bends (Figs 1 and 7; col. 7 lines 59-65).
Re. Claims 4, 5, and 23, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above. Bandy et al discloses the one or more cables is a round drop cable (Fig 6B; col. 7 lines 14-41).
However, Bandy et al does not disclose an arrangement wherein the one or more cables is a flat drop cable.  Similarly, Bandy et al does not disclose the plurality of input ports is configured top receive multiple types of cables.
KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007). 
Re. Claim 6, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al discloses the plurality of distribution ports 24 comprise flexible ports (col. 7 lines 32-41).
Re. Claim 7, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al discloses the flexible ports each comprises a seal 56 held firmly within the port (Fig 6B; col. 7 lines 14-31).
However, Bandy et al does not disclose an arrangement wherein each flexible port additionally comprises a press-in element and a clip.
Press-in elements are clips are well known components in the art and commonly utilized to retain an object, such as Bandy’s seal, and therefore one of ordinary skill in the art would have found the claimed arrangement obvious at the time the invention was KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 8, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al also discloses the connector is a round plug in connector (col. 4 lines 37-39).
But Bandy et al fails to disclose an arrangement wherein the connector is configured to contact the seal.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of simplifying use of the sealed terminal, as the connectors may be placed within the seal, thereby negating need to perform more complex routing operations within the enclosure.
Re. Claim 13, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al also discloses the splice chip 70 comprises chip ends at edges of a base of the splice chip 70, the chip ends comprising mounting holes 94 to mount the splice chip 70 to the splice tray 60 (Figs 9-10; col. 8 lines 57-67).
Bandy et al does not disclose an arrangement wherein the splice tray comprises a plurality of undercuts configured to receive the plurality of chip ends so as to couple the splice chip to the splice tray.

Re. Claim 14, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al also discloses the plurality of adapters 14 correspond to the plurality of distribution ports 24 (Fig 1; col. 4 lines 32-39).
Re. Claim 15, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Also, as shown in Figures 1 and 3, Bandy et al illustrates the adapter plate 16 comprises four adapters, and two distribution ports 24a and 24b (col. 4 lines 32-41 and 61-66).
However, Bandy et al does not show an arrangement wherein the output adapter comprises four distribution ports.
The claimed arrangement would have been obvious to one of ordinary skill for the purpose of increasing capability of the sealed terminal by increasing the number of distribution ports.  Moreover, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Bandy et al does not disclose an arrangement wherein the output adapter comprises twelve distribution ports.
The claimed arrangement would have been obvious to one of ordinary skill for the purpose of increasing capability of the sealed terminal.  Moreover, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re. Claim 17, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al also discloses the one or more cable retainers 66 comprise a plurality of prongs for contacting at least one of the one or more cables (Figs 1 and 7; col. 7 lines 42-51).
Re. Claim 22, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bandy et al also discloses the plurality of input ports 28 and the plurality of distribution ports 24 are sealed ports (Fig 6B; col. 7 lines 14-31).
Re. Claim 24, Brandy et al and Bayazit et al renders obvious the sealed terminal as discussed above.  Bayazit et al discloses the splice chip further comprises a base 44 and a plurality of central ports 46 emanating from the base and supporting the plurality of lower and upper protrusions (Figs 2-4; col. 3 lines 23-34).  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Bayazit et al discloses their chip construction achieves increased splice density without reducing storage capacity (Bayazit et al: col. 3 lines 35-46).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/12/21